Title: From James Madison to John Trumbull, 16 November 1808
From: Madison, James
To: Trumbull, John



(Circular)
Sir,
Department of State Novr. 16. 1808

Agreeably to an Act of Congress, entitled "An Act for the more general promulgation of the laws of the U States" passed 3d. March 1795, and the acts in addition thereto passed on the 2d. March 1799 and on the 27th. March 1804, I have transmitted to the Collector of the Customs at Philada. 399-- copies of the laws of the U States 1st. Session 10 Congress, being the proportion for the state of Connecticut with a request that he would forward them to your Excellency.  I have the honor to be with great respect, Sir, your most Obt. Set. 

James Madison

